Title: To Benjamin Franklin from David Salisbury Franks, 26 January 1782
From: Franks, David Salisbury
To: Franklin, Benjamin


Sir
L’orient 26th. Jany. 1782
I did myself the Honor of writing to your Excellency three weeks since inclosing a Letter from Mr. Jay, to which I have yet receiv’d no answer. A second Letter from that Gentleman, has determined me to sett out for Madrid. I take the Liberty of informing you thereof & that I have delivered as you desired your Letters to Capt. Truxton— When the Marquis De lafayette pass’d thro’ here he told me that he had dispatches to send to Mr Jay which he was anxious lest they should be inspected if sent by a common Hand, I have written to him on the Subject & shall wait your orders at Nantes whether I shall come to Paris for them or take them else where, I mean to be at Nantes on Sunday next & beg your Excellency would answer this Letter as Mr. Jay wishes me to make as much haste to him as possible—
I have the Honor to be with much Respect Your Excellency’s most obt. hum st
Davd. S. Franks
His Excel. D Franklin—
 
Notation: David S. Franks, L’Orient 26. Janr. 1782.
